Name: Council Regulation (EC) No 2087/96 of 28 October 1996 amending, as regards the period of application, Regulation (EC) No 1543/95 derogating, for the 1995/96 marketing year, from Regulation (EC) No 3119/93 laying down special measures to encourage the processing of certain citrus fruits
 Type: Regulation
 Subject Matter: food technology;  economic policy;  plant product;  agri-foodstuffs
 Date Published: nan

 1 . 11 . 96 EN Official Journal of the European Communities No L 282/3 COUNCIL REGULATION (EC) No 2087/96 of 28 October 1996 amending, as regards the period of application, Regulation (EC) No 1543/95 derogating, for the 1995/96 marketing year, from Regulation (EC) No 3119/93 laying down special measures to encourage the processing of certain citrus fruits THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ^), Having regard to the opinion of the Economic and Social Committee (3), Whereas certain citrus fruit processors are still experiencing financial difficulties in paying the minimum price to producers; whereas, in order to rectify that situation , Regulation (EC) No 1543/95 (4), authorizes Member States, in respect of the 1 995/96 marketing year, to pay the financial compensation directly to producers under certain conditions; whereas, as a result, Regulation (EC) No 1543/95 should be extended to the new 1996/97 marketing year, HAS ADOPTED THIS REGULATION: Article 1 The second subparagraph of Article 5 of Regulation (EC) No 1543/95 is hereby replaced by the following: ' It shall apply to the 1995/96 and 1996/97 marketing years .' Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 October 1996 . For the Council The President I. YATES (') OJ No C 108 , 19 . 7 . 1996, p. 17 . (2) OJ No C 320 , 28 . 10 . 1996. (3) Opinion delivered on 25 September 1996 (not yet published in the Official Journal). (4) OJ No L 148 , 30 . 6. 1995, p. 30 .